In re Tri-State/Schindler Elevator Company i/k/a Tri-State Elevator Company; Tri-State Elevator Company; Schindler Elevator Company; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court, Div. B, Nos. 98-4757, 99-3937, 99 — 4114, 99-4311, 99-4328, 99-4357, 99-4310, 99-4213; to the Court of Appeal, Second Circuit, No(s). 33752-CW, 33753-CW, 33754-CW, 33755-CW, 33756-CW, 33757-CW, 33758-CW, 33759-CW
Granted. The judgment of the trial court granting plaintiffs’ motion to consolidate on an ex parte basis is vacated. The cases is remanded to trial court for a contradictory hearing on the motion. La.Code Civ.P. art. 1561.
CALOGERO, C.J., not on panel.